DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13: Claim 13 recites the limitation “the slits each extending linearly in only one direction radially outwardly from the circular aperture” which fails to comply with the written description requirement because there is no support in the original disclosure. Applicant is advised that a schematic drawing does not provide support for the limitation because schematic drawings cannot support dimensions or scale (i.e. no support for the slits having no width) and additionally the schematically drawing is of a three dimensional object which even if there was support for the limitation would require that the slits extend through the aperture material and thus would extend in at least 2 directions and not “only one” direction.
Claims 14-22: Claims 14-22 depend from claim 13, do not remedy the issues in claim 13, and therefore are also rejected for failing to comply with the written description requirement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15, & 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yatsuda (US PG Pub 2009/0298608; hereafter ‘608) in view of Grubbs (US PG Pub 2003/0003239; hereafter ‘239) and Kaiser et al. (US Patent 2,331,983; hereafter ‘983).
Claim 13: ‘608 discloses a painted design for a golf shaft comprising stripes down the length of the shaft by draw coating (see title, ¶s 39-41).
‘608 does not teach details of the draw coating method.
‘239 is directed towards applying paint to a golf shaft (title & abstract), the method comprising:
inserting a portion of a golf shaft lengthwise through an aperture in a paint applicator, the paint applicator having a first surface and a second surface opposite the first surface (see Figs. 1-4);
actuating a painting apparatus, thereby causing the base paint to contact the golf shaft and the second surface of the paint applicator (the apparatus is tilted which shifts paint to the second surface (see Figs. 3-4 and abstract), the golf shaft is inserted through the aperture and thus causing paint to contact the golf shaft (Figs. 3-4 and abstract); and
pulling the golf shaft lengthwise through the aperture in the paint applicator thereby applying the paint lengthwise along the portion of the golf shaft (abstract & Figs. 3-4).
And, ‘983 is directed towards decorating rods by draw coating (see Figs. 1-12 and title) in which stripes are applied to the length of the rod by using a circular aperture including slits formed circumferentially around the circular aperture and extending radially outwardly away from the circular aperture (the hexagonal cross section is a circular shape with slits cut out of the circle which extend radially outwardly away from the circular aperture; see Figs. 6-12, col. 1, lines 19-40).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a draw coating apparatus as described in ‘239 with a circular aperture including slits formed circumferentially around the circular aperture as taught by ‘983 to apply the non-uniform coating of ‘608 because ‘239 & ‘983 are art recognized draw coating techniques which would have predictably produced the non-uniform coating desired by ‘608.
The combination does not teach the claimed dimension and scale of the slits.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to change the shape and size of the slits to obtain the desired results because changes in shape and size and aesthetic design changes are prima facie obvious. MPEP §2144.04(I) & (IV)(A)-(B).
Claim 14: ‘983 teaches a hexagonal aperture (Figs. 6-12) – i.e. the slits are located equidistantly around the circumference of the circular aperture.
Claim 15: ‘983 teaches a hexagonal aperture (Figs. 6-12) – i.e. the slits are located equidistantly around the circumference of the circular aperture.
‘983 does not teach that the slits are located non-equidistantly around the circumference of the circular aperture.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to use an aperture with slits located non-equidistantly around the circumference of the circular aperture instead of an aperture with slits located equidistantly around the circumference of the circular aperture as taught by ‘983 because the number of slits determines the number of stripes and aesthetic design changes are prima facie obvious. MPEP §2144.04(I).
Claims 18 & 19: The rotation or lack of rotation determines the position of the stripes on the shaft (see Figs. 6-12, ‘983).
The Examiner notes that it is known in the art to rotate a substrate while coating to twist or wrap a coating around an object.
It would have been obvious to one of ordinary skill in the art at the time of filing to rotate or not rotate the golf shaft during the draw coating process (the pulling of the shaft) because it is recognized in the art of to rotate a substrate while coating to twist or wrap a coating around an object to obtain a desired aesthetic design and aesthetic design changes are prima facie obvious. MPEP §2144.04(I).
Claim 20: ‘983 teaches that several different colors can be applied by repeatedly drawing through different color coatings with drying between each different color (col. 2, lines 14-45, pg 1, ‘983).
It would have been obvious to one of ordinary skill in the art at the time of filing to perform multiple different colors as taught by ‘983 because aesthetic design changes are prima facie obvious. MPEP §2144.04(I).
Claim 21: ‘983 teaches that several different colors can be applied by repeatedly drawing through different color coatings with drying between each different color (col. 2, lines 14-45, pg 1, ‘983).
It would have been obvious to one of ordinary skill in the art at the time of filing to perform multiple different colors as taught by ‘983 because aesthetic design changes are prima facie obvious. MPEP §2144.04(I).
Additionally, it would have been obvious to use a second draw coating apparatus for the second color because it would have simplified the process by not require cleaning of the coating apparatus between changing colors and it is prima facie obvious to duplicate parts. MPEP §2144.04 (VI)(B).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘608 in view of ‘239 and ‘983 as applied above, and further in view of McEvoy et al. (US PG Pub 2014/0272164; hereafter ‘164)
Claims 16-17: The combination is silent regarding the drawing speed used during the process.
‘164, which is directed towards a method of draw coating (¶ 21) discloses that the rate drawing speed controls the rate and quantity of the coating applied (¶ 21).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Thus, it is prima facie obvious to optimize the quantity of the coating composition to obtain desired results.
Though ‘164 is silent concerning maintaining a constant or variable drawing speed of the shaft to obtain the desired coating quantities, it does teach that coating quantity is proportionate to the drawing rate and thus constant and variable drawing speed. Thus, the drawing speed is a result-effective variable based on coating quantity desired and it is obvious to optimize drawing speed to obtain the desired coating quantity.
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the drawing speed to either use a constant or variable drawing speed to coating the golf shaft because as discussed above, drawing speed is a result effective variable which is obvious to optimize to obtained the desired coating quantity.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over ‘608 in view of ‘239 and ‘983 as applied above, and further in view of Andre et al. (US PG Pub 2006/0030663; hereafter ‘663).
Claim 22: ‘983 teaches that several different colors can be applied by repeatedly drawing through different color coatings with drying between each different color (col. 2, lines 14-45, pg 1, ‘983).
The combination does not teach applying to the portion of the golf shaft a coat of transparent paint.
However, ‘663, which is also directed towards golf equipment (title) teaches applying scratch resistant coatings to golf shafts to protect the shafts (abstract and ¶ 151) which are transparent (¶s 3, 38, 113, & 127).
It would have been obvious to one of ordinary skill in the art at the time of filing to further coat the surface with a transparent scratch resistant coating as taught by ‘663 because it is recognized in the art to apply scratch resistant top coatings and it would have predictably improved the golf shaft.
Allowable Subject Matter
Claims 1-10 & 23 are allowed.
Response to Arguments
Applicant's arguments filed 5/25/22 have been fully considered but they are not persuasive. 
In regards to applicant’s argument that the hexagonal aperture of ‘983 is not a circular aperture and is silent regarding slits; the Office does not find this argument convincing because a circle can be projected on the aperture of the ‘983 such that each internal vertex contacts the circle and thus the aperture of ‘983 can be visualized as a circle wherein the width of each slit is expanded to the maximum limit.
In regards to applicant’s argument that ‘983 does not teach “the slits each extending linearly in only one direction radially outwardly from the circular aperture”; applicant is advised that there is insufficient support for the limitation as discussed above, based on the arguments and disclosure it is apparent that the limitation is narrower than envisioned in the application because the slit is made through the material and thus extends in at least 2 dimensions, and ‘983 still renders obvious because it is prima facie obvious to change size and dimension to obtain the desired aesthetic results as discussed above.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/Primary Examiner, Art Unit 1759